Citation Nr: 0012325	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  96-23 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disability as the result of asbestos exposure.  

2.  Entitlement to an increased evaluation for a right knee 
disability, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1971 and from January 1972 to April 1973.  This is an 
appeal from an August 1995 rating action by the Department of 
Veterans Affairs (VA) Regional Office Portland, Oregon, which 
denied entitlement to service connection for a pulmonary 
disability as secondary to asbestos exposure during service 
and confirmed and continued a 20 percent evaluation for the 
veteran's right knee disability.  In February 2000 the 
veteran testified at a hearing before a member of the Board 
of Veterans' Appeals (Board) sitting at the regional office.  
The case is now before the Board for appellate consideration.  

The record discloses that in a June 1998 rating action the 
regional office denied entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a lung condition, chest 
scar residuals and a right leg condition all claimed as 
secondary to coronary artery bypass surgery.  In a 
December 1998 rating action service connection for bilateral 
carpal tunnel syndrome was denied and entitlement to service 
connection for special monthly compensation based on the need 
for regular aid and attendance or being housebound was also 
denied.  During the February 2000 Board hearing, it was 
determined that the only issues on appeal were those of 
service connection for a pulmonary disability resulting from 
asbestos exposure and an increased rating for the right knee 
disability.  






FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding his claim for 
an increased rating for his right knee disability has been 
obtained by the regional office.  

2.  A pulmonary disability was not demonstrated during the 
veteran's active military service or for many years following 
his separation from service.  

3.  There is no medical evidence of record linking the 
veteran's current pulmonary disability to asbestos exposure 
during service.  

4.  The veteran's right knee disability is manifested by 
symptoms including pain and limitation of motion.  He has 
difficulty bearing weight on the right lower extremity and 
wears a knee brace continuously.  

5.  The veteran's right knee condition is productive of only 
a moderate limitation of motion, but there is a severe degree 
of functional impairment.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a pulmonary disability as secondary to 
asbestos exposure during service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991).  

2.  An evaluation of 30 percent is warranted for the 
veteran's right knee disability.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Code 5257 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered with regard to the 
veteran's claims is whether he has presented evidence of 
well-grounded claims; that is, claims which are plausible.  
If he has not presented well-grounded claims, his appeal must 
fail and there is no duty to assist him further in the 
development of the claims because such additional development 
would be futile.  38 U.S.C.A. § 5107(a); effective on and 
after September 1, 1989.  As will be explained below, the 
Board finds that the claim for service connection for a 
pulmonary disability as secondary to asbestos exposure during 
service is not well grounded.  The Board finds that the claim 
for an increased rating for the veteran's right knee 
disability is well grounded.  The Board is satisfied that all 
relevant facts regarding that claim have been properly 
developed.  

1.  The Claim for Service Connection for a Pulmonary 
Disability
as the Result of Asbestos Exposure During Service.  

The veteran served on active duty in the Navy for almost 5 
1/2 years.  He was submarine qualified and served on 
submarines after training, until placed on limited duty in 
August 1972 due to his right knee disability.  He was trained 
and employed as an engineman.  His service medical records 
reflect that when he was examined for entry into service in 
December 1967 he reported having asthma at age 6 or 7.  On 
the medical examination report, clinical evaluation of the 
lungs was reported to be normal.  The remainder of his 
service medical records do not reflect the presence of a 
pulmonary disability.  

In December 1994 the veteran submitted a claim for service 
connection for a current pulmonary as secondary to asbestos 
exposure during service.  

The regional office thereafter received a number of VA chest 
X-rays made in 1994 reflecting findings including a minimal 
basilar atelectasis but otherwise clear lungs.  

The veteran completed an asbestos exposure questionnaire in 
January 1995.  He reported that he had served as a fireman 
onboard a submarine from 1968 to 1971 and had worked for a 
tractor and equipment company from 1973 to 1987.  He had not 
had any treatment while onboard the submarine.  He also 
reported that he had smoked a pack of cigarettes a day for 20 
years and had stopped three years previously.  He had been 
exposed to solvents, oil and lubrication oil while onboard 
the submarine.  

In July and August 1994 the veteran was hospitalized at a VA 
facility and underwent four vessel coronary artery bypass 
grafting for coronary artery disease.  

The veteran was afforded a VA pulmonary examination in 
January 1995.  He reported a history of asthma as a child.  
He thought he had gotten over his asthma by the age of 10.  
Over the previous 15 to 20 years he noticed increasing 
episodes of tightness in his chest associated with upper 
respiratory tract infections.  His history of coronary artery 
disease and coronary artery bypass graft surgery in July 1994 
was noted.  He was a former smoker and had stopped four years 
previously.  He gave a history of asbestos exposure while in 
school in the form of tiles in the ceiling and while in the 
Navy when he was exposed to asbestos during his job as an 
engineman.  He had also worked on brakes as a civilian for a 
number of years and stated that he had had exposure to 
asbestos in that capacity.  

On physical examination his chest had decreased breath sounds 
throughout.  His height was 6 feet and he weighed 304 pounds.  
There was a slight increased expiratory phase but no wheezes 
were noted.  He was moving air well.  The examiner commented 
that by history the veteran had a component of reactive 
airway disease which appeared to be progressive in its 
course.  At the current time the veteran was moderately 
impaired by his reactive airways disease which was related to 
his obesity and previous cardiothoracic surgery.  The 
examiner concluded that there was no definite evidence of 
asbestos related lung disease.  

A CT scan of the veteran's chest was performed in April 1995.  
There was mild pleural thickening of the dependent portions 
of the lungs and a small amount of linear fibrosis in the 
lingular region.  There was nothing specific for asbestosis, 
chronic obstructive pulmonary disease or pulmonary fibrosis.  

During the February 2000 Board hearing the veteran testified 
that he had served in  submarines during service.  He related 
that he had shortness of breath that had been diagnosed as 
asthma.  He had been an engineman in the submarines and had 
lived and worked in an environment filled with diesel fumes 
24 hours a day which were even more concentrated in the 
engine room.  He slept underneath a blower which he believed 
had an asbestos lining so he "...breathed asbestos dust for 
almost eight years in active service."  He had been receiving 
VA treatment for his pulmonary condition for some three and 
one-half to four years.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  In this case, the veteran's service records 
reflect that he served aboard a submarine during service and 
he has maintained that he was exposed to asbestos onboard the 
submarine in addition to other toxic chemicals including 
solvent, oil and lubricating oil.  However, the veteran's 
service medical records do not reflect the presence of a 
pulmonary disability.  A pulmonary disorder was initially 
medically demonstrated many years following the veteran's 
separation from military service.  

A well-grounded claim  requires more than a mere assertion; 
the claimant must submit supporting evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609, (1992).  In this case, 
the veteran has not submitted any medical evidence, opinion 
or other independent evidence which supports his claim for 
service connection for a pulmonary disability as being 
related to any asbestos exposure, let alone such exposure 
during service.  There is no indication of any medical link 
between his current pulmonary disability and his 5 1/2 years 
of Naval service in submarines.  In fact, when he was 
afforded the VA pulmonary in January 1995, the examiner 
related his pulmonary complaints to obesity and past 
cardiovascular surgery; commenting that there was no definite 
evidence of asbestos related lung disease.  Given the 
evidence that is of record, the veteran's claim for service 
connection for a pulmonary disability as resulting from 
asbestos exposure during service may not be considered well 
grounded.  Since the claim is not well grounded it must 
accordingly be denied.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); Edenfield v. Brown, 8 Vet. App. 384 (1995).  

Although the Board has considered and disposed of the 
veteran's claim for service connection for a pulmonary 
disability as resulting from asbestos exposure during service 
on a ground different from that of the regional office; that 
is, whether the claim is well grounded rather than whether he 
is entitled to prevail on the merits, the veteran has not 
been prejudiced by the Board's decision.  In assuming that 
the claim was well grounded, the regional office afforded the 
veteran greater consideration than the claim warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the regional office for 
consideration of the issue of whether the claim is well 
grounded would be pointless and in light of the law cited 
above, would not result in a determination favorable to the 
veteran.  VA O.G.C. Prec. Op. 16-92, 57 Fed. Reg. 49, 747 
(1992).  To submit a well-grounded claim the veteran would 
need to offer competent evidence, such as a medical opinion, 
that there is a relationship between his current pulmonary 
disorder and expose to asbestos during service.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  


II.  The Claim for an Increased Evaluation for a Right Knee
Disability, Currently Rated 20 Percent Disabling.  

The veteran's service medical records reflect that he was 
observed and treated on several occasions for right knee 
problems.  A medical meniscectomy was performed.  In 
February 1973 he was found unfit for further military duty as 
a result of the right knee condition.  

The veteran's initial claim for VA disability benefits was 
submitted in March 1973.  He claimed service connection for a 
right knee condition.  

In a May 1973 rating action service connection was granted 
for a right knee disability, rated 20 percent disabling.  

In August 1994 the veteran submitted a claim for an increased 
rating for his right knee disability.  

The veteran was afforded a VA orthopedic examination in 
January 1995.  He reported that over the years he had had 
chronic pain and instability of the right knee.  He had had 
it collapse in the past.  He had worked as a heavy equipment 
mechanic but was no longer able to do that because of his 
knee.  He had attempted truck driving but because of chronic 
peripheral edema secondary to coronary artery bypass surgery 
he was unable to drive a truck.  He currently complained of 
pain on a daily basis in the right knee.  If he sat too long 
or walked too much the knee became painful.  He had a pins 
and needles sensation in the knee if he knelt on it.  He had 
stiffness in the morning and swelling associated with 
ambulation.  Ascending and descending stairs caused pain as 
well.  

On physical examination there was a well-healed surgical scar 
over the right knee.  There was no erythema of the scar or 
tenderness.  It was not affixed to any underlying structures.  
Range of motion of the knee showed full extension and 
100 degrees of flexion.  Mild medial joint line tenderness 
was noted.  There was no effusion noted.  There was no 
definite evidence of synovitis.  There was tenderness to 
palpation and percussion over the inferior edge of the 
patella.  Ligamentous examination showed no definite evidence 
of lateral or medial collateral weakness.  A very slight 
drawer sign was present and the veteran had a valgus 
instability.  There was no crepitus noted on motion of the 
knee.  An X-ray study showed some degenerative joint disease 
in the right knee.  The diagnosis was status post medial 
meniscectomy of the right knee for a bucket handle tear with 
chondromalacia and degenerative joint disease.  

The veteran was afforded another VA examination in 
January 1999.  It was noted  that he had had right knee 
surgery during service and that the knee still bothered him.  
There was chronic pain involving the right knee and 
occasional collapsing.  There was no locking of either knee.  
The veteran had subjective feelings of weakness involving the 
right knee.  Easy fatigue was noted at the right knee.  
Impaired coordination was noted throughout the entire body 
and was worse in the right lower extremity especially 
regarding the knee.  Flare-ups with activity bothered the low 
back first followed by the hip and knee.  That happened at 
least five times a week.  The symptoms improved some with 
resting for an hour.  There was some limping with the right 
knee.  A large brace was removed from the right knee for the 
examination.  Knee motion was from 0 degrees to 115 degrees 
on the right and from 0 degrees to 125 degrees on the left.  
Pain with movement was moderate on the right.  There was no 
increase in joint fluid at either knee.  The medial joint 
line had a mild tenderness at the right knee.  The ligaments 
were normal.  There was a well-healed 3-inch medial scar at 
the right knee that was moderately tender and was for the 
joint surgery.  The diagnoses included status post meniscus 
surgery for the right knee.  The joint had progressed to 
arthritis and there was continued pain and loss of motion due 
to the post-traumatic degenerative arthritis as well as some 
chondromalacia.  

During the February 2000 Board hearing, the veteran testified 
that he had to continually wear a knee brace.  It was painful 
to walk without the brace for any length of time.  He also 
had problems if he sat for too long.  The knee would lock and 
did not want to move.  He had pain involving his knees during 
the day and also at night.  Any physical activity, or 
humidity and temperature change would affect his knee.  Since 
his separation from service the knee had continually gotten 
worse and worse.  He did not trust the knee going up and down 
stairs or climbing mountains.  He also used a cane on a 
regular basis.  

Moderate impairment of either knee, including recurrent 
subluxation or lateral instability warrants a 20 percent 
evaluation.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. Part 4, Code 5257.  

Limitation of extension of either leg to 20 degrees warrants 
a 30 percent evaluation.  A 40 percent evaluation requires 
that extension be limited to 30 degrees.  38 C.F.R. Part 4, 
Code 5261.  

Nonunion of the tibia and fibula of either lower extremity 
warrants a 40 percent evaluation if there is loose motion 
requiring a brace.  38 C.F.R. Part 4, Code 5262.  

The manifestations of the veteran's right knee condition 
include pain and some limitation of motion of the knee.  He 
had to continually use a brace for the knee.  He also uses a 
cane on a regular basis.  When he was examined by the VA in 
January 1999 he had subjective feelings of weakness involving 
his right knee and the right knee was easily fatigued.  
Impaired coordination was also noted throughout the entire 
body and especially the right knee.  Flare-ups with activity 
bothered his low back first, followed by his hip and knee and 
that occurred at least five times a week.  In the Board's 
judgment, the veteran's right knee condition is now 
productive of severe symptomatology and as such warrants 
entitlement to a 30 percent evaluation under the provisions 
of Diagnostic Code 5257.  In arriving at this decision in 
this regard the Board had resolved all doubt in favor of the 
veteran.  38 U.S.C.A. § 5107.  The restriction of motion of 
the veteran's right knee is not to such an extent so as to 
warrant entitlement to an evaluation in excess of 30 percent 
based on limitation of motion and the right knee symptoms are 
not equivalent in severity to nonunion of the tibia and 
fibula of the lower extremity so as to warrant a 40 percent 
evaluation under Diagnostic Code 5262.  

The Board notes that in the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the United States Court of Appeals for 
Veterans Claims held that consideration must be given to 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 when 
evaluating orthopedic disabilities.  As indicated previously, 
the record indicates that the veteran has sustained some 
functional loss due to pain and also functional loss due to 
weakness, fatigability and incoordination and those factors 
have been considered by the Board in evaluating the degree of 
severity of his right knee disability.  The Board has found 
that the right knee condition is productive of severe 
disability and as such warrants an increase in the evaluation 
from 20 percent to 30 percent under Diagnostic Code 5257.  
However, more severe symptoms which would warrant a higher 
evaluation such as limitation of motion to the required 
degree or nonunion of the tibia and fibula have not been 
demonstrated.  


ORDER

Entitlement to service connection for a pulmonary disability 
as resulting from asbestos exposure during service is not 
established.  The appeal is denied to this extent.  

Entitlement to an increased evaluation for a right knee 
disability from 20 percent to 30 percent is established.  The 
appeal is granted to this extent.  

		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals





 

